Citation Nr: 1140267	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder variously claimed as coronary artery disease, congestive heart failure, valvular heart disease, and status post pacemaker.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service in the United States Army from March 1943 to October 1945, from August 1946 to June 1947, and from September to December 1947, and had active service in the United States Air Force from November 1948 to February 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The RO did not comply with the Board's April 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

While some of the ordered development was accomplished, such as affording the Veteran a VA examination that was performed in July 2011, other development was not.  The Board directed the RO to obtain all medical records regarding the Veteran's treatment by Dr. Richard L. Wright (who provided an August 2008 signed statement in support of his claim).  In its August 2011 supplemental statement of the case (SSOC), the RO stated that it "sent the [V]eteran a letter dated 4-2011 and asked him to submit an authorization form so that we could obtain his private medical records from Dr. Wright...[and he] has not responded".  However, in a May 2011 letter to the RO, the Veteran enclosed a signed authorization (VA Form 21-4142) to allow VA to obtain his records from Dr. Wright, with a new address of 1289 SW 47th, Lake City, FL 32025, and a phone number.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment by Dr. Richard L. Wright, 1289 SW 47th, Lake City, FL 32025.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completion of the above, review the expanded record and readjudicate the issue of entitlement not service connection a cardiovascular disorder.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished with an appropriate SSOC and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



